Case 18-07054   Doc 50-2   Filed 03/07/20 Entered 03/07/20 11:09:03   Desc Exhibit
                                  B Page 1 of 5
Case 18-07054   Doc 50-2   Filed 03/07/20 Entered 03/07/20 11:09:03   Desc Exhibit
                                  B Page 2 of 5
Case 18-07054   Doc 50-2   Filed 03/07/20 Entered 03/07/20 11:09:03   Desc Exhibit
                                  B Page 3 of 5
Case 18-07054   Doc 50-2   Filed 03/07/20 Entered 03/07/20 11:09:03   Desc Exhibit
                                  B Page 4 of 5
Case 18-07054   Doc 50-2   Filed 03/07/20 Entered 03/07/20 11:09:03   Desc Exhibit
                                  B Page 5 of 5
